Citation Nr: 1415738	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-20 398	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney

INTRODUCTION

The Veteran served on active duty from August 9, 1971, to September 10, 1971, and on active duty for training from April 11, 1982, to April 23, 1982.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claim of entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor), currently rated as 30 percent disabling.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the September 2011 Board decision, which denied the Veteran's claim of entitlement to an extraschedular evaluation for post-operative right shoulder impingement syndrome (minor), currently rated as 30 percent disabling, is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


